


EXPLANATORY NOTE


Temple-Inland Inc. sold its strategic timberland on October 31, 2007 for $2.38
billion. The total consideration consisted almost entirely of notes due in 2027
issued by the buyer of the timberland. The notes are secured by $2.38 billion of
irrevocable standby letters of credit issued by four banks, which are required
to maintain a credit rating on their long-term unsecured debt of at least A+ by
S&P and A1 by Moody’s. The letters of credit are secured by the buyer’s
long-term deposits with the banks of $2.38 billion of cash and cash equivalents.


Each of the four banks issued five letters of credit making a total of 20
standby letters of credit issued, all of which have substantially identical
terms.  The attached exhibit is a form of these letters of credit.
 

 
 
1

--------------------------------------------------------------------------------

 



 


IRREVOCABLE LETTER OF CREDIT
No. __________________ ([Issuing Bank’s Name])


October __, 2007


TIN INC.
c/o Temple-Inland Inc.
1300 S. MoPac Expressway
Austin, TX 78746
 
Attention:  Treasurer
 


Sir/Madam:


At the request and for the account of Crown Pine Buyer [__], L.P., a Delaware
limited partnership (the “Buyer”), [Issuing Bank’s Name] (the “Bank”), hereby
establishes in favor of TIN Inc., a Delaware corporation (the “Beneficiary”),
this Irrevocable Letter of Credit in an amount equal at all times to the Stated
Amount, drawable only at or prior to the Expiration Time.
 
As used herein, the following terms have the following meanings:
 
“Assignment Documentation” means a Request for Consent to Assignment of
Proceeds.
 
“Authorized Officer” means (a) with respect to the Beneficiary, any of the
[chief executive officer, president, chief financial officer, general counsel,
treasurer, director, vice president, assistant vice president, managing member,
manager] and any officer with equivalent authority, and (b) with respect to the
Bank, any officer expressly authorized to execute the applicable document,
instrument or certificate on behalf of the Bank.
 
“Bank’s Office” means (i) ___________________, New York, New York 10___ or (ii)
such other branch or office of the Bank in the City of New York [or in Stamford,
Connecticut], which may be designated by the Bank by written notice to the
Beneficiary.
 
“Base Amount” means the amount of US$______________  (__________________________
and __/100 United States dollars).
 
“Buyer” has the meaning specified above.


“Current Period Interest Amount” means on any date of determination the amount
of accrued interest on the Base Amount at the Interest Rate from the first day
of the then current Interest Period through and including the date of such
determination.
 
“Drawing Business Day” means a day other than a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required to close.
 
“Drawing Certificate” means a Principal and Interest Drawing Certificate or an
Interest Only Drawing Certificate, as the case may be.
 

 


 
2

--------------------------------------------------------------------------------

 

“Drawing Date” means the date at or prior to the Expiration Time of presentation
by the Beneficiary to the Bank of the Sight Draft and the related Drawing
Certificate.
 
“Expiration Time” means at 5:00 p.m. (New York City time) on the date that is
fifteen (15) calendar days after the Maturity Date[, unless extended by the Bank
in its sole discretion].
 
“Interest Business Day” means any day except (i) a Saturday, Sunday or other day
on which commercial banks in New York, New York are required or authorized by
law to close, and (ii) a day on which commercial banks are not open for
international business (including dealings in dollar deposits) in London.
 
“Interest Component” means on any date of determination (i) if such date is
thirty (30) Drawing Business Days or less after the beginning of the then
current Interest Period, the sum of the Previous Period Interest Amount and the
Current Period Interest Amount, (ii) if such date is more than thirty (30)
Drawing Business Days after the beginning of the current Interest Period, the
Current Period Interest Amount and (iii) after the Maturity Date and prior to
the Expiration Time (so long as the Purchase Note remains outstanding at such
time), the sum of the Previous Period Interest Amount and the Post-Maturity
Interest Amount; provided that, if a Timely Reimbursement Failure Notice has
been delivered by the Bank following an Interest Only Drawing, the Interest
Component will, on any date of determination thereafter, equal (x) if such date
is forty (40) Drawing Business Days or less after the beginning of the Interest
Period during which such Timely Reimbursement Failure Notice was delivered, the
Current Period Interest Amount on such date and (y) if such date is after the
fortieth (40th) Drawing Business Day of such Interest Period, an amount equal to
interest accrued, over a period of 41 Drawing Business Days (starting on the
first day of the Interest Period during which such Timely Reimbursement Failure
Notice was sent), on the Base Amount at the Interest Rate in effect with respect
to the Interest Period during which such Timely Reimbursement Failure Notice was
sent.
 
“Interest Only Drawing” means a drawing that is made hereunder solely in respect
of unpaid interest under the Purchase Note.
 
“Interest Only Drawing Certificate” means an Interest Only Drawing Certificate
in the form of Exhibit 1 attached hereto.
 
“Interest Period” means (i) initially, the period commencing on the date hereof
and ending on ______________, 2008 and (ii) thereafter, each period commencing
on the last day of the immediately preceding Interest Period and ending on the
___th day of the third consecutive month ending after the month in which such
immediately preceding Interest Period ended.  The determination of Interest
Periods shall be subject to the following provisions:
 
(i)           if any Interest Period would otherwise expire on a day that is not
an Interest Business Day, such Interest Period shall expire on the immediately
succeeding Interest Business Day; provided, however, that if any Interest Period
would otherwise expire on a day that is not an Interest Business Day but is a
day of the month after which no further Interest Business Day occurs in such
month, such Interest Period shall expire on the immediately preceding Interest
Business Day; and
 
(ii)           no Interest Period shall extend beyond the Maturity Date.
 
“Interest Rate” means (i) for the first Interest Period ____% per annum and (ii)
for each Interest Period thereafter a rate per annum equal to the LIBO Rate for
such Interest Period plus the Margin.  Interest shall be computed based on the
actual number of days in an Interest Period divided by 360.
 

 


 
3

--------------------------------------------------------------------------------

 



 
“LIBO Rate” means, (i) ___% per annum for the first Interest Period, and (ii)
for any subsequent Interest Period:
 
(a)           an interest rate per annum appearing on page BBAM on the Bloomberg
Terminal (“Page BBAM”) (or any other page that may replace such page from time
to time for the purpose of displaying offered rates of leading banks for London
interbank deposits in United States dollars) at approximately 11:00 a.m. (London
time) on the day that is two London Business Days prior to the commencement of
such Interest Period for United States dollar deposits having a tenor equal to
the duration of such Interest Period;
 
(b)           if a rate is not available, the rate per annum determined by the
Paying Agent to be the arithmetic mean (rounded, if necessary, to the nearest
fifth decimal place (with 5’s being rounded up)) of the respective rates of
interest communicated by each of the Reference Banks to the Paying Agent as the
rates at which such Reference Banks would offer a United States dollar deposit
having a tenor equal to the duration of such Interest Period and an amount at
least equal to US$100 million to prime banks in the London interbank market at
approximately 11:00 a.m. (London time) on the day that is two London Business
Days prior to the commencement of such Interest Period; provided, however, that
if less than all Reference Banks provide such rate quotations, then the Paying
Agent shall determine the above-mentioned arithmetic mean based on the rates
quoted by those Reference Banks that provide such a quotation, and if only one
Reference Bank provides such a rate quotation, then the Paying Agent shall use
such sole Reference Bank’s quoted rate; or
 
(c)           if a rate cannot be determined pursuant to the foregoing
provisions, the LIBO Rate for such Interest Period shall be the rate per annum
determined by the Paying Agent to be the arithmetic mean (rounded, if necessary,
to the nearest fifth decimal place (with 5’s being rounded up)) of the
respective rates of interest communicated by each of the Reference Banks to the
Paying Agent as the rates at which such Reference Banks would offer a United
States dollar deposit having a tenor equal to the duration of such Interest
Period and an amount at least equal to US$100 million to prime banks in the New
York interbank market at approximately 11:00 a.m. (New York City time) on the
first day of such Interest Period; provided, however, that if less than all
Reference Banks provide such rate quotations, then the Paying Agent shall
determine the above-mentioned arithmetic mean based on the rates quoted by those
Reference Banks that provide such a quotation, and if only one Reference Bank
provides such a rate quotation, then the Paying Agent shall use such sole
Reference Bank’s quoted rate.
 
“London Business Day” means any day on which trading by and between banks in
United States Dollar deposits in the London interbank market occurs.
 
“Margin” means 0.___%.
 
“Maturity Date” means October __, 2027.
 
“Paying Agency Agreement” means the Paying Agency Agreement dated as of October
[__], 2007, among Buyer, Paying Agent, Bank and JPMorgan Chase Bank, N.A., as
amended.
 
“Paying Agent” means The Bank of New York and any successor paying agent under
the Paying Agency Agreement.
 

 


 
4

--------------------------------------------------------------------------------

 

“Payment Date” means the date upon which a payment is made by Bank hereunder.
 
“Post Maturity Interest Amount” means, on any date of determination after the
Maturity Date and prior to the Expiration Time, the amount of accrued interest
on the Base Amount at the Bank’s overnight deposit rate for each day after the
Maturity Date through and including the date of such determination (which shall
be on or prior to the Expiration Time).
 


“Previous Period Interest Amount” means on any date of determination the amount
of accrued interest on the Base Amount at the Interest Rate with respect to the
last Interest Period ending prior to such date of determination.
 
“Principal and Interest Drawing” means a drawing that is made hereunder in
respect of either (i) unpaid principal under the Purchase Note or (ii) unpaid
principal and interest under the Purchase Note.
 
“Principal and Interest Drawing Certificate” means a Principal and Interest
Drawing Certificate in the form of Exhibit 2 attached hereto.
 
“Purchase Note” means that certain Purchase Note No. [____] dated October __,
2007, in the principal amount of US$____________, made by Buyer in favor of the
Beneficiary, as the same may be transferred from time to time and any
replacement of the foregoing.
 
“Reference Banks” means [Issuing Bank’s Name], [Bank #1]. [Bank #2] and The Bank
of New York.
 
“Reimbursement Agreement” means the Reimbursement Agreement relating to the
Letter of Credit, dated as of October __, 2007, between Buyer and the Bank, as
amended from time to time.
 
“Request for Consent to Assignment of Proceeds” means an application for consent
to assignment of proceeds of Letter of Credit in the form of Exhibit 4A attached
hereto.
 
“Request for Full Transfer” means an application for transfer of Letter of
Credit in the form of Exhibit 4 attached hereto.
 
“Sight Draft” means the Sight Draft in the form of Exhibit 3 attached hereto.
 
“Stated Amount” means, on any date of determination, the sum of the Base Amount
plus the Interest Component on such date.


 “Timely Reimbursement Failure Notice” means, with respect to any Interest Only
Drawing, an appropriately completed notice in the form of Exhibit 5 received by
the Beneficiary on or before the close of business on the 6th (sixth) Drawing
Business Day following the Payment Date in respect of such Interest Only
Drawing.
 
“Transfer Documentation” means (x) the original of this Letter of Credit and any
amendment hereto and (y) a Request for Full Transfer.
 
Demand for payment may be made by the Beneficiary under this Letter of Credit at
any time during the Bank’s business hours at the Bank’s Office on a Drawing
Business Day at or before the Expiration Time. Only one Principal and Interest
Drawing may be made hereunder in accordance with the terms hereof and the
Principal and Interest Drawing Certificate.  Multiple Interest Only Drawings may
be made hereunder in accordance with the terms hereof and the Interest Only
Drawing Certificate so long as (i) the respective
 

 


 
5

--------------------------------------------------------------------------------

 

Interest Only Drawing Certificate is presented to Bank within the first thirty
(30) Drawing Business Days of the then current Interest Period, (ii) the Bank
has not funded a previous Interest Only Drawing properly made during the then
current Interest Period and (iii) the Bank has not funded a previous Principal
and Interest Drawing.  The Bank hereby irrevocably authorizes a drawing in
respect of such a demand on any Drawing Business Day at or prior to the
Expiration Time in accordance with the terms and conditions hereinafter set
forth, and such drawing shall be in an amount not exceeding (x) in the case of a
Principal and Interest Drawing, the then applicable Stated Amount and (y) in the
case of an Interest Only Drawing, the then Previous Period Interest
Amount.  Only the Beneficiary may make a drawing under this Letter of Credit.
 
Each drawing hereunder shall be made by presentation to the Bank by facsimile
followed by physical delivery (it being understood that if a drawing is made by
facsimile followed by physical delivery (i) physical delivery shall not be a
condition necessary for payment and (ii) the demand shall be deemed made upon
the earlier of receipt by the Bank of the facsimile and physical delivery) or by
physical delivery alone of a Sight Draft, together with a fully completed
applicable Drawing Certificate, each purporting to be signed by an Authorized
Officer of the Beneficiary and in conformity with the terms and conditions of
this Letter of Credit.  Each Sight Draft and each Drawing Certificate shall be
dated the respective Drawing Date.  Presentation of such documents shall be made
to the Bank at the Bank’s Office.  If a demand for payment made by the
Beneficiary hereunder does not conform to the terms and conditions of this
Letter of Credit, the Bank shall give the Beneficiary telephonic notice (as
promptly as possible, but in no event after the time payment would otherwise
have been due hereunder) that the demand for payment was not effected in
accordance with the terms and conditions of this Letter of Credit, stating the
reason therefor and that the Bank will upon the Beneficiary’s instructions hold
any Sight Draft and Drawing Certificate at the Beneficiary’s disposal or return
the same to the Beneficiary. Upon being notified that the demand for payment was
not effected in conformity with this Letter of Credit, the Beneficiary may
correct any such non-conforming demand for payment at any time prior to the
Expiration Time.
 
If demand for payment is made by the Beneficiary hereunder at or prior to 9:00
A.M. (New York time) on a Drawing Business Day and provided that such demand for
payment and the Sight Draft and Drawing Certificate presented in connection
therewith conform to the terms and conditions hereof, payment shall be made to
the Beneficiary in the amount demanded, in immediately available funds, in
accordance with the Beneficiary’s payment instructions to the Bank, not later
than 1:00 P.M. (New York time) on the day the demand is made. If demand for
payment is made by the Beneficiary hereunder after 9:00 A.M. (New York time) on
a Drawing Business Day, and provided that such demand for payment and the Sight
Draft and Drawing Certificate presented in connection therewith conform to the
terms and conditions hereof, payment shall be made to the Beneficiary in the
amount demanded, in immediately available funds, in accordance with the
Beneficiary’s payment instructions to the Bank, not later than 11:00 A.M. (New
York time) on the next succeeding Drawing Business Day.
 
This Letter of Credit shall terminate on the earlier to occur of the following:
(a) the Expiration Time, (b) the date shown on a written notice sent by the Bank
to the Beneficiary in the form of Exhibit 6 hereto or (c) the date on which a
Principal and Interest Drawing has been made by the Beneficiary and funded by
the Bank.
 
The Bank acknowledges that the obligations of the Bank hereunder are independent
from any obligation of Buyer or of any other person. All payments made under
this Letter of Credit shall be made solely from funds or assets of the Bank, and
not from any funds or assets or other property whatsoever of the Buyer or any
other person. No modification or amendment of the Purchase Note after the
original issuance thereof shall affect the Bank’s obligations hereunder, unless
the Bank shall have consented in writing thereto.
 

 


 
6

--------------------------------------------------------------------------------

 

This Letter of Credit is non-negotiable and shall inure only to the benefit of
the Beneficiary. The Beneficiary may not transfer any of its rights or benefits
hereunder, and any purported assignment of proceeds or transfer shall be null
and void; provided that (a) the Beneficiary may assign the proceeds hereof (in
whole or in part) to any person (an “Assignee”) and (b) the Beneficiary may
transfer this Letter of Credit (in whole but not in part) to a person (any such
person, a “Transferee”) that the Beneficiary certifies is the transferee or
assignee of the Purchase Note, provided always that: (i) such Assignee or
Transferee shall not be included on the list of blocked countries or the list of
Specially Designated Nationals and Blocked Persons published by The Office of
Foreign Assets Control (OFAC) of the US Department of Treasury in effect at the
time of such assignment or transfer or similar list of blocked or restricted
persons issued by any US or foreign governmental or regulatory authority or
multinational agency or institution, (ii) such assignment or transfer would not
violate or contravene any applicable US or foreign laws, rules or regulations
(including, without limitation, the USA PATRIOT Act) in effect at the time of
the transfer, (iii) in the case of an assignment of proceeds to an Assignee, the
Beneficiary submits to the Bank the Assignment Documentation, and (iv) in the
case of a transfer to any Transferee, the Beneficiary submits to the Bank the
Transfer Documentation. It is agreed by the Bank that any such permitted
assignment or transfer may be in connection with a pledge or grant of a security
interest in, or placement into a trust of, the Beneficiary’s rights and benefits
under this Letter of Credit if made in connection with a corresponding pledge or
grant of a security interest in, or placement into a trust of, the Purchase
Note.  So long as the Bank receives in writing at least two Drawing Business
Days’ advance notice of the date of occurrence of a contemplated transfer to a
Transferee, the Bank undertakes to deliver, at the Bank’s Office, this Letter of
Credit duly endorsed for transfer and accompanied by its customary letter of
transfer to the relevant Transferee on the date of the occurrence of such
transfer concurrently with the delivery to the Bank of the Transfer
Documentation to the extent delivered prior to 12:00 p.m. (New York City time)
on such date. So long as the Bank receives in writing at least two Drawing
Business Days’ advance notice of the date of occurrence of a contemplated
assignment of proceeds to an Assignee, the Bank undertakes to transmit via
courier to the applicable Assignee a duly executed consent to such assignment in
a form reasonably acceptable to the Bank and the Beneficiary concurrently with
the delivery to the Bank of the Assignment Documentation to the extent delivered
prior to 12:00 p.m. (New York City time) on such date.  The Beneficiary shall
pay or cause to be paid to the Bank an administrative fee of $500 on or prior to
completion of such transfer or assignment.  Upon the transfer of this Letter of
Credit to a Transferee in accordance with the terms hereof, the relevant
Transferee shall be the Beneficiary hereof and the term “Beneficiary” shall,
wherever used herein, mean such Transferee.
 
The Bank shall not be entitled to assign its obligations under this Letter of
Credit.  The Bank may, without the consent of the Beneficiary or the Buyer, sell
participations in the Bank’s rights and obligations under this Letter of Credit
to any bank or financial institution at any time, provided that in no event
shall the sale of any such participation release the Bank from any of its
obligations hereunder.
 
If the original of this Letter of Credit has been lost, stolen, mutilated or
destroyed, upon receipt of (i) in the case of loss, theft or destruction of this
Letter of Credit, a certificate signed by a purportedly Authorized Officer of
the Beneficiary to such effect and indemnifying the Bank against any loss,
costs, damages or expense which may arise as a result of such loss, theft or
destruction or (ii) in the case of mutilation of this Letter of Credit, the
mutilated Letter of Credit, the Bank will issue a replacement letter of credit
within five (5) Drawing Business Days in favor of the Beneficiary dated the same
date, marked “Duplicate of Original” or similar, in an amount equal to the
Stated Amount and on the same terms and for the same period as this Letter of
Credit.  THIS LETTER OF CREDIT SHALL BE SUBJECT TO AND GOVERNED BY THE
INTERNATIONAL STANDBY PRACTICES, INTERNATIONAL CHAMBER OF COMMERCE, PUBLICATION
NO. 590 AND THE LAWS OF THE STATE OF NEW YORK (INCLUDING ARTICLE 5 OF THE
UNIFORM COMMERCIAL CODE, AS ADOPTED IN THE STATE OF NEW YORK) AND, IN THE EVENT
OF ANY CONFLICT, THE LAWS OF THE STATE OF NEW YORK WILL CONTROL.
 

 


 
7

--------------------------------------------------------------------------------

 

ALL DISPUTES RELATING TO THE INTERPRETATION, MEANING, ENFORCEMENT AND PAYMENT OF
THIS LETTER OF CREDIT SHALL BE SUBJECT TO THE EXCLUSIVE JURISDICTION OF A STATE
OR FEDERAL COURT SITTING IN THE STATE OF NEW YORK.  IN THE EVENT ANY SUCH
DISPUTE ARISES, EACH PARTY HERETO IRREVOCABLY SUBMITS TO PERSONAL JURISDICTION
IN A STATE OR FEDERAL COURT SITTING IN THE STATE OF NEW YORK FOR ALL MATTERS
RELATED TO THIS LETTER OF CREDIT.  EACH PARTY HERETO AGREES THAT IT WILL NOT
BRING ANY ACTION RELATING TO THIS LETTER OF CREDIT IN ANY COURT OTHER THAN A
STATE OF FEDERAL COURT SITTING IN THE STATE OF NEW YORK.
 
Communications and notices with respect to this Letter of Credit shall be in
writing and shall be addressed to the Bank at the Bank’s Office (facsimile no.
(   ) _________ or such other number as the Bank may notify the Beneficiary in
writing from time to time) and to the Beneficiary at at c/o Temple-Inland Inc.,
1300 S. MoPac Expressway, Austin, TX 78746, Attention: General Counsel,
Facsimile: (512) 434-8721, and Treasurer, Facsimile: (512) 434-8710 (or such
other address as the Beneficiary may notify the Bank in writing from time to
time).  Communications shall specifically refer to the reference number of this
Letter of Credit.  Notices sent by hand or overnight courier shall be deemed to
have been given when received and notices sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, such notices shall be deemed to have been given at the
opening of business on the next Drawing Business Day for the recipient).
 
This Letter of Credit sets forth in full the undertakings of the Bank, and the
undertakings hereunder shall not in any way be modified, amended, amplified or
limited by reference to any document, instrument or agreement referred to herein
except for the Exhibits hereto, and any such reference shall not be deemed to
incorporate herein by reference any document, instrument or agreement except for
such Exhibits.
 


Very truly yours,




[Issuing Bank’s Name]


By:                                                      
Name:           
Title:                                                      




[By:                                                      
Name:           
Title:                                                      ]



 


 
8

--------------------------------------------------------------------------------

 

EXHIBIT 1


TO IRREVOCABLE LETTER
OF CREDIT DATED OCTOBER __, 2007
No.  __________________ ([Issuing Bank’s Name])


INTEREST ONLY DRAWING CERTIFICATE


The undersigned (the “Beneficiary”) hereby certifies in connection with the
above-referenced Irrevocable Letter of Credit (the “Letter of Credit”; any
capitalized term used and not otherwise defined herein shall have the meaning
set forth in the Letter of Credit), as follows:
 
(a)            is the current Beneficiary under the Letter of Credit.  Payment
of $_________ [insert amount] is hereby demanded from the Bank under the Letter
of Credit, which amount does not exceed the currently applicable Previous Period
Interest Amount.  The Drawing Date in respect of this Interest Only Drawing
Certificate is on or prior to the thirtieth Drawing Business Day after the
beginning of the current Interest Period.


(b)           The Beneficiary is the holder of the Purchase Note.  A default in
respect of payment of interest (other than interest for which a previous demand
has been made and paid for by the Bank) in at least the amount referenced in
clause (a) above has occurred and is continuing under the Purchase Note.


Payment of the amount demanded hereunder should be made to the Beneficiary at
[wire transfer details].
 
IN WITNESS WHEREOF, the undersigned has executed this certificate as of the ___
day of [______] 20[_].
 




Name of Beneficiary




By:                                                      
Name:
Title:  Authorized Officer


 



 
 
9

--------------------------------------------------------------------------------

 

EXHIBIT 2


TO IRREVOCABLE LETTER
OF CREDIT DATED OCTOBER __, 2007
No.  __________________ ([Issuing Bank’s Name])


PRINCIPAL AND INTEREST DRAWING CERTIFICATE




The undersigned (the “Beneficiary”) hereby certifies in connection with the
above-referenced Irrevocable Letter of Credit (the “Letter of Credit”; any
capitalized term used and not otherwise defined herein shall have the meaning
set forth in the Letter of Credit), as follows:
 


(a)            is the current Beneficiary under the Letter of Credit.  Payment
of $_________ [insert amount] is hereby demanded from the Bank under the Letter
of Credit, which amount does not exceed the then applicable Stated Amount.


(b)           The Beneficiary is the holder of the Purchase Note.  [A default
(other than a default resulting from a payment of principal made by the Buyer to
the Beneficiary being rescinded or reclaimed upon insolvency, bankruptcy,
liquidation or reorganization of the Buyer) has occurred in respect of  the
payment of outstanding principal of[, and accrued and unpaid interest (other
than interest for which a previous demand has been made and paid for by the
Bank) on,] the Purchase Note on the final maturity date thereof.]  [The
aggregate principal amount of the Purchase Note has been accelerated
[automatically][by the Beneficiary] and a default has occurred in respect of the
payment of outstanding principal of[, and accrued and unpaid interest (other
than interest for which a previous demand has been made and paid for by the
Bank) on,] the Purchase Note.]1  [The aggregate amount owing under the Purchase
Note in respect of such default] [The aggregate amount of unpaid principal and
interest now due and payable under the Purchase Note as a result of such
acceleration] equals or exceeds the amount referenced in clause (a) above.


(c)           No previous demand has been made in respect of unpaid principal
under the Purchase Note.


Payment of the amount demanded hereunder should be made to the Beneficiary at
[wire transfer details].


IN WITNESS WHEREOF, the undersigned has executed this certificate as of the ___
day of [______] 20[_].




Name of Beneficiary




By:                                                      
Name:
Title:  Authorized Officer







--------------------------------------------------------------------------------

 
1           Insert appropriate clause.

 
 
10

--------------------------------------------------------------------------------

 

EXHIBIT 3


TO IRREVOCABLE LETTER
OF CREDIT DATED OCTOBER __, 2007
No.  __________________ ([Issuing Bank’s Name])


Sight Draft








[Letterhead of Beneficiary]


SIGHT DRAFT


[_________], 20__


AT SIGHT
PAY TO:                      










[Beneficiary Address]




U.S. $           (                                                      
Dollars)
[Insert amount
not                                                                           [Insert
amount in words]
 exceeding U.S. $____________]




[insert WIRE INSTRUCTIONS (To include name
and account number of Beneficiary)]


FOR VALUE RECEIVED AND DRAWN UNDER IRREVOCABLE LETTER OF CREDIT
No.  __________________  DATED OCTOBER __, 2007 ISSUED BY
[ISSUING BANK’S NAME].






Name of Beneficiary


By:                                                      
Name:
Title:



 
11

--------------------------------------------------------------------------------

 

EXHIBIT 4


TO IRREVOCABLE LETTER
OF CREDIT DATED OCTOBER __, 2007
No. __________________ ([Issuing Bank’s Name])




Request for Full Transfer
Relinquishing all Rights as Beneficiary




[Issuing Bank’s
Name]                                                                                                           Date:  [_________],
20__
[Address]


Re:                      L/C No. __________________
Issued by:                      [Issuing Bank’s Name]
Ref:                      [Buyer SPE’s Name]




Ladies and Gentlemen:


Enclosed please find the original Letter of Credit instrument bearing your
reference number referred to above in favor of ourselves.  We hereby request you
to transfer the said Letter of Credit, in its entirety, to:






whose address
is                                                                                                                                


 (the “Transferee”).


The Transferee is the transferee or assignee of the Purchase Note, and such
transfer or assignment is permitted by the terms of the Purchase Note and the
Letter of Credit.


We are returning the original Letter of Credit instrument to you herewith in
order that you may deliver it to the Transferee together with your customary
letter of transfer.




____________________________________
Name of Existing Beneficiary


______________________________________
Authorized Signature


______________________________________
Name & Title







 
12

--------------------------------------------------------------------------------

 

SIGNATURE GUARANTEED


The Beneficiary’s signature(s) with
title(s) conforms with that on file
with us and such is/are authorized
for the execution of this instrument.




(Bank Name)




(Bank Address)




(City, State, Zip Code)




(Telephone Number)




(Authorized Name and Title)




(Authorized Signature)



 
13

--------------------------------------------------------------------------------

 

 EXHIBIT 4A


TO IRREVOCABLE LETTER
OF CREDIT DATED OCTOBER __, 2007
No. __________________ ([Issuing Bank’s Name])


Request for Consent to Assignment of Proceeds


APPLICATION FOR CONSENT TO ASSIGNMENT OF PROCEEDS UNDER LETTER OF CREDIT


Date: ___________________




Re:                      L/C No. __________________
Issued by:                      [Issuing Bank’s Name]
Ref:                      [Buyer SPE’s Name]




Ladies and Gentlemen:


The undersigned (the “Beneficiary”) hereby authorizes and directs you (the
“Bank”) to pay the proceeds of each drawing by the Beneficiary under and in
compliance with the letter of credit referenced above (the “Letter of Credit”),
if and when such drawing is honored by the Bank as follows:


Select one option by checking and completing below:


(   )           Pay all proceeds of each drawing until the aggregate sum of
$ has been paid
 
(   )           Pay   % of each drawing, but in any event not exceeding
$_____________ in aggregate




To:                       ______________________________________
(Name & address of Assignee)
________________________________
Account No.                      ________________________________  (account
number)
With:                      ________________________________  (name of bank,
city)
_________________________________(ABA / FED No.)
 
 
(referred to herein as the “Assignee”) and to pay the balance, if any, to the
Beneficiary.


Select one option:


[   ]
The Beneficiary irrevocably warrants that other than as described in this
Application, the Beneficiary has not and will not, by transfer, assignment or
negotiation or otherwise, assign the right to receive all or part of the
proceeds of the Letter of Credit, or give any authorization or direction to make
any payment thereof to any other third party.



[   ]
In the event that more than one assignment of proceeds is issued under the
Letter of Credit, the Beneficiary hereby authorizes the Bank to effect payment
to the applicable Assignees in the order in which the Bank consents to their
respective assignments.  We understand that the Bank will make a note to this
effect on the Bank’s written consent to each such assignment which is sent to
each Assignee.



The Bank is requested to advise the Assignee of the Bank’s consent to the
above-described assignment of proceeds by issuing a written consent in form
reasonably acceptable to the Bank and the Beneficiary.  In consideration
thereof, the Beneficiary agrees that the assignment of proceeds described herein
is irrevocable [except upon not less than four (4) Drawing Business Days’ prior
written notice to the Bank from the Assignee].
 

 
14

--------------------------------------------------------------------------------

 

This Application, and the Bank’s consent to and acceptance hereof, do not
constitute a transfer of the Letter of Credit, do not give the Assignee any
interest therein and do not affect the rights of the Beneficiary or the Bank to
agree to any amendment, cancellation or substitution of the Letter of Credit.
 


____________________________________
Name of Beneficiary


______________________________________
Authorized Signature


______________________________________
Name & Title






SIGNATURE GUARANTEED


The Beneficiary’s signature(s) with
title(s) conforms with that on file
with us and such is/are authorized
for the execution of this instrument.




(Bank Name)




(Bank Address)




(City, State, Zip Code)




(Telephone Number)




(Authorized Name and Title)




(Authorized Signature)







 
15

--------------------------------------------------------------------------------

 

 EXHIBIT 5


TO IRREVOCABLE LETTER
OF CREDIT DATED OCTOBER __, 2007
No.  __________________ ([Issuing Bank’s Name])


TIMELY REIMBURSEMENT FAILURE NOTICE






The undersigned (the “Bank”), hereby certifies to [insert name of Beneficiary]
in connection with the above-referenced Irrevocable Letter of Credit (the
“Letter of Credit”; any capitalized term used and not otherwise defined herein
shall have the meaning set forth in the Letter of Credit), as follows:


(a)           On __________, the Bank received an Interest Only Drawing
Certificate from Beneficiary and on __________ the Bank paid the full amount
requested to be paid pursuant to such Interest Only Drawing Certificate (the
“Drawing Amount”) to [insert name].


(b)           On __________, the Bank made, or caused to be made, a payment of
$_________ [insert amount], to [The Bank of New York,] as Paying Agent
representing the entire amount of interest accrued on the time deposit at the
Bank bearing the [name/number]2 _____________] [and from time to time
abbreviated as “_________”] pursuant to its terms for the last Interest Period
ending prior to the date of receipt of the Drawing Certificate described in
paragraph (a) above.


(c)           [Four] Drawing Business Days have passed since the date on which
the Bank paid the Drawing Amount and the Bank has not been reimbursed for such
payment.




IN WITNESS WHEREOF, the undersigned has executed this certificate as of the ___
day of [______] 20[_].


[ISSUING BANK’S NAME]




By:                                                      
Name:
Title:






By:                                                      
Name:
Title:





--------------------------------------------------------------------------------

 
2 RBS uses account names, rather than numbers, to identify time deposits.  Each
name also has a unique abbreviation.

 
16

--------------------------------------------------------------------------------

 

EXHIBIT 6


TO IRREVOCABLE LETTER
OF CREDIT DATED OCTOBER __, 2007
No.  __________________ ([Issuing Bank’s Name])


NOTICE OF TERMINATION DUE TO CERTAIN EVENT(S) OF DEFAULT






The undersigned (the “Bank”) hereby certifies to [insert name of Beneficiary] in
connection with the above-referenced Irrevocable Letter of Credit (the “Letter
of Credit”; any capitalized term used and not otherwise defined herein shall
have the meaning set forth in the Letter of Credit), as follows:


(a)           On [insert date], an Event of Default, described in Section
[insert 7(g), (h) and/or (i)]3 of the Reimbursement Agreement has occurred.


(b)           The Bank hereby notifies you that effective as of  the close of
business on  [insert date which is at least thirty calendar days from the date
hereof] this letter of credit shall terminate and no further drawings of any
sort shall be honored hereunder.


(c)           The Bank certifies that the date in (b) above is at least thirty
calendar days after the date in (a) above.




IN WITNESS WHEREOF, the undersigned has executed this certificate as of the ___
day of [______] 20[_].


[ISSUING BANK’S NAME]




By:                                                      
Name:
Title:




By:                                                      
Name:
Title:







--------------------------------------------------------------------------------

 
3           Insert reference to Section 7(g), (h) and/or (i) [all of which
relate to bankruptcy/insolvency] of the Reimbursement Agreement.  For the
avoidance of doubt, this Exhibit can be sent only if an Event of Default
described in such provisions has occurred.   It cannot be sent upon the
occurrence of other Events of Default.

 
17

--------------------------------------------------------------------------------

 
